Fish, J.
1. Where the defendant to an action in a city court traverses the sheriff’s entry-of service, and the issue is found against the traverse, and thereupon the defendant sues out a writ of certiorari, designating as the adverse parties thereto the plaintiff in the original action and the sheriff, it is necessary that notice of the sanction of the writ of certiorari and of the time and place of hearing the same be given to the sheriff, and in default of such notice to him the certiorari will.be dismissed upon motion of the other defendant therein.
2. A motion by the attorney for plaintiff in certiorari to make an entry that he, the attorney, has given the required notice to the sheriff, should not he allowed, when he states to the court that he will not swear, or state positively, that he has served such notice upon the sheriff, but will say that to the best of his knowledge and belief he has done so.

Judgment affirmed.


All concurring, except Cobb, J., disqualified.